Citation Nr: 0637772	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral 
plantar fasciitis, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for the residuals of 
bilateral surgical correction of hammertoes, currently rated 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent rating for 
bilateral plantar fasciitis, effective June 4, 2004, and 
denied an increased rating for the residuals of bilateral 
surgical correction of hammertoes, currently rated as 30 
percent disabling.  In June 2006, the veteran testified 
before the Board at a hearing that was held via 
videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In June 2006 testimony before the Board, the veteran alleged 
that his service-connected bilateral foot disabilities were 
more severe than the current ratings reflect.  Specifically, 
the veteran contended that his condition is now manifested by 
marked contraction of the plantar fascia, qualifying him for 
higher ratings.  

The veteran was last afforded a VA examination in May 2005.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  Although the veteran's examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of the last examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected bilateral foot disabilities.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should 
specifically address whether the 
veteran's bilateral foot disabilities 
are manifested by "marked contraction 
of plantar fascia with dropped 
forefoot."  The report should include 
range-of-motion findings and findings 
as to any weakness.  The report should 
discuss the presence or absence of 
pain, as well as functional impairment.  
All opinions expressed must be 
supported by adequate rationale.  If 
necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for an increased initial rating 
for bilateral plantar fasciitis, 
currently rated as 10 percent 
disabling, and for an increased rating 
for the residuals of bilateral surgical 
correction of hammertoes, currently 
rated as 30 percent disabling.  If any 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).








_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


